Citation Nr: 1701047	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A brief description of the procedural history is necessary to clarify the issues currently on appeal.  In January 2015, the Board denied service connection for residuals of a TBI and a compensable rating for service-connected status post left testicular varicocele surgery with scar.  Also at that time, the Board remanded the issues of entitlement to an increased rating for degenerative arthritis of the cervical spine and a TDIU.  

In December 2015, the United States Court of Appeals for Veterans Claims (Court), granted the parties' Joint Motion for Partial Remand (JMR), which vacated and remanded only the service connection issue that the Board had denied in January 2015.  According to the JMR, the Veteran did not contest the Board's denial of an increased rating for the service-connected status post left testicular varicocele surgery with scar.  See December 2015 JMR.  

Subsequently, in March 2016, the Board denied an increased rating for the service-connected degenerative arthritis of the cervical spine and remanded the remaining issues (service connection for residuals of a TBI and a TDIU prior to May 28, 2013).  Following completion of the development requested in the March 2016 remand, the Veteran's appeal has now been returned to the Board.  

In this regard, the Board acknowledges that the RO limited the TDIU issue to the period prior to May 28, 2013 because the Veteran was in receipt of a 100 percent total scheduler rating for his service-connected disabilities effective May 28, 2013.  Significantly, however, the Court has held that an award of a 100 percent schedular rating does not necessarily render the Veteran's claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the Board finds that entitlement to a TDIU for the entire appeal period-both prior to May 28, 2013, and after that date-remains on appeal despite the existence of a scheduler total rating effective that day because the Veteran may be entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Id. at 294.  VA has a well-established duty to maximize a Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the TDIU issue has been recharacterized as is listed on the title page of this decision/remand.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of residuals of a traumatic brain injury that had its onset in service or that is otherwise etiologically related to service.

2.  The Veteran's service-connected disabilities preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was provided adequate notice in response to his claims.  The record shows that he was mailed letters in March 2010 and in October 2011 advising him of the evidence he must show with regard to each of his claims and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided him with appropriate notice with respect to the disability rating and effective date elements of these issues.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center, private treatment notes, and Social Security Administration (SSA) records have been obtained.  He has been provided appropriate and adequate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Traumatic Brain Injury

The Veteran contends that service connection is warranted for residuals of a TBI.  See February 2011 VA Form 9.  Nonetheless, service connection for residuals of a TBI is unwarranted as the record does not establish that he has a current disability of residuals of a TBI. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the decision of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Throughout the appeal, the Veteran has contended he has residuals of a TBI as the result of sustaining head trauma in service.  In pertinent part, he has asserted that he was buried alive, experienced the blast wave from an RPG, was hit in the head by a wench cable, and fell off a truck.  See May 2016 VA Examination, VAMC records, 2011 VA Form 9, June 2010 Notice of Disagreement (NOD).  However, service treatment records (STRs) document that his resulting head injury was without sequelae and that he was found to be otherwise neurologically normal.  VA treatment notes also indicated there were no ensuing sequelae from his head injury.  See December 2010 Louisville VAMC records.  Most significantly, the record is devoid of a clinical diagnosis of residuals of a TBI.  See December 2015 Shreveport, January 2014 and December 2012 Louisville, and January 2010 American Lake VAMC records.  

Correspondingly, a May 2016 VA examiner most recently opined that the Veteran has no residuals of a TBI.  Rather, the examiner found that the Veteran's cognitive profile is more consistent with a psychological presentation.   See May 2016 VA Examination and VAMC records.  

Further, in January 2010, a TBI consultation note indicates that residuals of a TBI may be accounting for some of the symptoms, to include the Veteran's headache.  However, the very next day, this same physician indicated that the findings were not consistent with a diagnosis of TBI.  See January 2010 American Lake VAMC records.  Moreover, as indicated above, there is no clinical diagnosis of residuals of a TBI.  Therefore, this opinion is entitled to little or no probative value.

The Board has also considered the Veteran's lay assertions that he has residuals of a TBI from various traumas.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise.  Therefore, his lay statement that he has a TBI lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the weight of the competent and credible evidence shows that at no time during the current appeal has the Veteran been diagnosed with residuals of a TBI.  Accordingly, his claim for service connection for residuals of a TBI must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran also contends that he is entitled to a TDIU.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as "non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  

Review of the record illustrates that the Veteran has met the scheduler portion of a TDIU throughout the appeal period.  Currently, he is service-connected for obstructive sleep apnea with restrictive lung disease (50% from 8/1/08); posttraumatic stress disorder (PTSD) (30% from 8/1/08 & 50% from 8/17/09); bilateral plantar fasciitis and pes planus (0% from 8/1/08, 10% from 8/17/09, & 30% from 5/28/13); thoracolumbar strain (10% from 8/1/08 & 20% from 8/17/09); left shoulder impingement (10% from 8/1/08 & 20% from 8/29/11), right shoulder degenerative arthritis with impingement (10% from 8/1/08 & 20% from 8/29/11); left upper radiculopathy (20% from 11/24/15); degenerative arthritis of the cervical spine (10% from 8/1/08); urticaria (0% from 8/1/08 & 10% from 5/28/13); hypertension (0% from 8/1/08); status post left testicular varicocele surgery with scar (0% from 8/1/08); right shoulder scars (0% from 5/28/13); left shoulder scars (0% from 5/28/13); and gastroesophageal reflux disease with irritable bowel syndrome (10% from 8/1/08 & 0% from 2/3/14).  

These disabilities produce a combined disability rating of 80% from August 1, 2008; 90% from August 17, 2009; and a 100% from May 28, 2013.  Accordingly, the Veteran has met the criteria for eligibility to a TDIU under 38 C.F.R. § 4.16 (a) throughout the appeal period.  Therefore, the pertinent question is whether these disabilities preclude substantially gainful employment.

In this regard, the Board finds that the collective impairment of the Veteran's service-connected disabilities renders him unable to obtain and maintain any form of gainful employment.  In pertinent part, VA examination and treatment records indicate symptoms of low energy, fatigue, sleep disturbance, avoidance of crowds, anger and irritability, panic attack, heightened arousal, and hypervigilance, which adversely impact his social and industrial adaptability.  See October 2009 VA Examination and March 2008 VAMC records.  Additionally, a November 2011 VA examiner opined that the Veteran's service-connected physical impairments would prevent him from performing physically demanding work.  The Board acknowledges that the November 2011 VA examiner also opined that the Veteran is employable in a sedentary work environment.  However, this opinion failed to consider the impact of his mental impairments on his ability to work.  Therefore, this opinion is entitled to little or no probative value in this case.

Importantly, a private medical physician opined that the Veteran's disabilities significantly affect his ability to work.  See November 2011 medical opinion.  Primarily, the physician stated that the Veteran's ability to deal with work stress is severely limited; that his pain, fatigue, numbness, and the side effects of his medication constantly interfere with attention and concentration; and that his disabilities will cause him to be absent from work on average more than three times a month.  As this opinion is consistent with other evidence of record, it is of significant probative value. 

Moreover, in a May 2013 SSA decision, an administrative law judge (ALJ) determined that the Veteran could perform less than sedentary work, but was ultimately found disabled and unable to engage in substantial gainful activity by reason of his physical and mental impairments as of June 5, 2009.  Particularly, the decision found that, based on his high school education, work experience, and the functional impact of his impairments, there were no jobs existing in significant numbers in the national economy that he could perform.

The evidence above is further supported by the fact the Veteran consistently reported he has struggled to gain and maintain employment because of his chronic PTSD, anxiety attacks, attitude/anger issues, and fatigue/inability to stay awake.  See October 2009 VA Examination, March 2008, October 2009, August 2010, and November 2011 VAMC records.  In pertinent part, he reported that he worked part-time as a barber from June 2009 to December 2009 until he was fired for falling asleep on the job.  See VAMC records.  He also reported working for another barber shop from December 2009 to October 2010, but was fired after having two physical altercations.  See November 2011 VA Examination.  

The Board finds the Veteran's reports of the impact of his symptoms on his ability to work to be competent and credible evidence.  He is competent to report on factual matters of which he has first-hand knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).

Based on the foregoing, the Board will afford the Veteran the benefit of the doubt and find that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected disabilities.  Therefore, the criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


ORDER

Entitlement to service connection for residuals of a TBI is denied. 

Entitlement to a TDIU is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


